

114 SRES 131 IS: Condemning the Government of the People’s Republic of China’s treatment of the Uyghurs and other ethnic minorities in the Xinjiang Uyghur Autonomous Region (XUAR) and calling for an investigation into the abuses and crimes committed in the XUAR.
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 131IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Coons (for himself, Mr. Rubio, Mr. Markey, Mr. Hagerty, Mr. Kaine, and Mr. Romney) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the Government of the People’s Republic of China’s treatment of the Uyghurs and other ethnic minorities in the Xinjiang Uyghur Autonomous Region (XUAR) and calling for an investigation into the abuses and crimes committed in the XUAR.Whereas the Uyghurs are one of several predominantly Muslim Turkic groups living in the Xinjiang Uyghur Autonomous Region (XUAR) in the northwest of the People’s Republic of China (PRC);Whereas, following Uyghur demonstrations and unrest in 2009 and clashes with government security personnel and other violent incidents in subsequent years, PRC leaders sought to stabilize the XUAR through large-scale arrests and extreme security measures aimed at combatting alleged terrorism, religious extremism, and ethnic separatism;Whereas, in May 2014, the PRC launched its Strike Hard Against Violent Extremism campaign, which placed further restrictions on and facilitated additional human rights violations against minorities in the XUAR under the pretext of fighting terrorism;Whereas, in August 2016, Chinese Communist Party (CCP) Politburo member Chen Quanguo, former Tibet Autonomous Region (TAR) Party Secretary, known for overseeing intensifying security operations and human rights abuses in the TAR, was appointed as Party Secretary of the XUAR;Whereas, beginning in 2017, XUAR authorities have sought to forcibly assimilate Uyghurs and other Turkic minorities into Chinese society through a policy of cultural erasure known as Sinicization;Whereas, since 2018, credible reporting including from the BBC, France24, and the New York Times has shown that the Government of the PRC has built mass internment camps in the XUAR, which it calls vocational training centers, and detained Uyghurs and other groups in them and other facilities;Whereas, since 2015, XUAR authorities have arbitrarily detained an estimated 1,500,000 Uyghurs—12.5 percent of the XUAR’s official Uyghur population of 12,000,000—and a smaller number of other ethnic minorities in the vocational training centers and other detention and pre-detention facilities;Whereas, in 2017, the XUAR accounted for less than two percent of the PRC’s total population but 21 percent of all arrests in China;Whereas The Atlantic, Radio Free Asia, and other sources have revealed that detainees are forced to renounce many of their Islamic beliefs and customs and repudiate Uyghur culture, language, and identity;Whereas investigations by Human Rights Watch and other human rights organizations have documented how detainees are subject to political indoctrination, forced labor, crowded and unsanitary conditions, involuntary biometric data collection, both medical neglect and intrusive medical interventions, food and water deprivation, beatings, sexual violence, and torture;Whereas research by the Australian Strategic Policy Institute suggests that, since late 2019, many detainees have been placed in higher security facilities and convicted of formal crimes;Whereas Human Rights Watch has reported that the PRC uses data collection programs, including facial recognition technology, to surveil Uyghurs in the XUAR and to identify individuals whom authorities may detain;Whereas PRC authorities have placed countless children whose parents are detained or in exile in state-run institutions and boarding schools without the consent of their parents;Whereas New York Times reporting revealed that numerous local PRC officials who did not agree with the policies carried out in XUAR have been fired and imprisoned;Whereas Associated Press reporting documented widespread and systemic efforts by PRC authorities to force Uyghur women to take contraceptives or to subject them to sterilization or abortion, threatening to detain those who do not comply;Whereas PRC authorities prohibit family members and advocates inside and outside China from having regular communications with relatives and friends imprisoned in the XUAR, such as journalist and entrepreneur Ekpar Asat;Whereas PRC authorities have imposed pervasive restrictions on the peaceful practice of Islam in the XUAR, to the extent that Human Rights Watch asserts the PRC has effectively outlawed the practice of Islam;Whereas individuals who are not detained in camps have been forced to attend political indoctrination sessions, subjected to movement restrictions, mass surveillance systems, involuntary biometric data collection, and other human rights abuses;Whereas international media, nongovernmental organizations, scholars, families, and survivors have reported on the systemic nature of many of these abuses;Whereas, on June 26, 2020, a group of 50 independent United Nations experts jointly expressed alarm over China’s deteriorating human rights record, including its repression in Xinjiang, and called on the international community “to act collectively and decisively to ensure China respects human rights and abides by its international obligations”;Whereas, on October 6, 2020, 39 United Nations member countries issued a public statement condemning human rights violations by PRC authorities and calling on the PRC to allow the United Nations High Commissioner for Human Rights unfettered access to Xinjiang;Whereas the United States Congress passed the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145);Whereas the United States Congress passed the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), which has been used to sanction PRC officials and entities for their activities in the XUAR;Whereas the United States Government has implemented additional targeted restrictions on trade with Xinjiang and imposed visa and economic sanctions on PRC officials and entities for their activities in the XUAR;Whereas the United States Government has documented human rights abuses and violations of individual freedoms in the XUAR, including in the 2019 Department of State Report on International Religious Freedom;Whereas, on August 25, 2020, the Biden for President campaign stated, The unspeakable oppression that Uighurs and other ethnic minorities have suffered at the hands of China’s authoritarian government is genocide and Joe Biden stands against it in the strongest terms.;Whereas, on January 19, 2021, former Secretary of State Michael Pompeo “determined that the PRC, under the direction and control of the CCP, has committed genocide against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang”;Whereas, on January 19, 2021, during his confirmation hearing, Secretary of State Antony Blinken testified that forcing men, women, and children into concentration camps, trying to in effect reeducate them to be adherents to the Chinese Communist Party – all of that speaks to an effort to commit genocide;Whereas, on January 19, 2021, Secretary of the Treasury Janet L. Yellen, during her confirmation hearing, publicly stated that China is guilty of horrendous human rights abuses;Whereas, on January 27, 2021, in response to a question from the press regarding the Uyghurs, Secretary Blinken stated that his “judgement remains that genocide was committed against the Uyghurs”; andWhereas, on March 10, 2021, in response to a question on Xinjiang during his testimony before the Committee on Foreign Affairs of the House of Representatives, Secretary Blinken reiterated, We’ve been clear, and I’ve been clear, that I see it as genocide, other egregious abuses of human rights, and we’ll continue to make that clear.: Now, therefore, be itThat the Senate—(1)condemns the atrocities committed by the CCP against Uyghurs and other predominantly Muslim Turkic groups in Xinjiang, including forced labor, sexual violence, the internment of over 1,000,000 individuals, and other horrific abuses;(2)urges the President, the Secretary of State, and the United States Ambassador to the United Nations to speak publicly about the ongoing human rights abuses in the XUAR, including in formal speeches at the United Nations and other international fora;(3)urges the President, the Secretary of State, and the United States Ambassador to the United Nations to appeal to the United Nations Secretary-General to take a more proactive and public stance on the situation in the XUAR, including by supporting calls for an investigation and accountability for individuals and entities involved in abuses against the people of the XUAR;(4)supports continued targeted sanctions and the use of all diplomatic tools available to hold those responsible for the atrocities in Xinjiang to account;(5)urges United States agencies engaged with China on trade, climate, defense, or other bilateral issues to include human rights abuses in the XUAR as a consideration in developing United States policy;(6)supports Radio Free Asia Uyghur, the only Uyghur-language news service in the world independent of Chinese government influence; and(7)recognizes the repeated requests from the United Nations High Commissioner for Human Rights for unfettered access to the XUAR and the PRC’s refusal to comply, and therefore—(A)calls on PRC authorities to allow unfettered access by the United Nations Office of the High Commissioner for Human Rights to the XUAR;(B)urges collaborative action between the United States Government and international partners to pressure PRC authorities to allow unfettered access to the XUAR;(C)urges the President, the Secretary of State, and the United States Ambassador to the United Nations to simultaneously outline a strategy to investigate the human rights abuses and crimes that have taken place in the XUAR, collect evidence, and transfer the evidence to a competent court; and(D)urges United States partners and allies to undertake similar strategies in an effort to build an international investigation outside of the PRC if PRC authorities do not comply with a United Nations investigation in the XUAR. 